Title: Enclosure: Table of British Import Duties, 15 February 1793
From: Hammond, George
To: Jefferson, Thomas


EnclosureTable of British Import Duties
  
Table
shewing the discrimination of duties upon certain articles imported into Great Britain from the United States and from all other foreign countries. Column 1st. marks the duties on importations, from the United States or British colonies in vessels belonging to the citizens of the United States or to British subjects. Column 2nd. duties on importations from other foreign countries in British vessels. Column 3rd. duties on importations from foreign countries in vessels belonging to subjects of those countries.



Col. 1
Col. 2
Col. 3


Pot & Pearl Ashes per cwt.
 free
   ⅔
   ⅔


 Tar & Pitch per 12 Barrels of 31½ Galls:
 11
  12/4½
  13/1


 Turpentine per cwt.
  ⅔
  12/9
  12/9


 Rosin per cwt.
  1/6
   ⅔
   2/4


 Bar iron per ton
 free
 



   Do. of Ireland   1.10.10
 
 



   Do. of Russia
 
  56/2
  69/1


   Do. not of Ireland or Russia
 
  56/2
  67/2


 Pig iron per ton
 free
   5/6
   5/6


 Rice per cwt.
  7/4
 



 Do. by East India Company
 
   8/10



 Tobacco per lb.
  ⅓
   3/6
   3/6


 Beaver Skins per piece
   /1.
    /8¼
    /8¼


 Beech Boards under 15 feet in length per 120
 free
  26/5
  27/6


 Do.    above Do. per Do.
 free
  52/10
  53/11


 Oak Boards under Do. per Do.
 free
     52/10
    55/


 Do.    above Do. per Do.
 free
 105/8
107/8


 Oak Plank per 50 Cubic feet
 free
   19/10
  20/8



 Oak Timber per Do.
 free
    9/11
  10/4


 All timber not otherwise enumerated per Do.
 free
    6/8
   6/10


 Deals under 20 feet in length nor exceeding 3¼ inches in thickness per 120
 free
   53/
  54/10


 Do. above 20 feet & exceeding 3¼ inches per Do.
 free
 106/
107/5


 Do. above 20 feet nor exceeding 4 inches per Do.
 free
 119/
123/2


 Do. above Do. & exceeding 4 inches per Do.
 free
 238
242/2


 Barrel Staves of various dimensions per 120
 free
 



 Do. in Col. 2. from 4/, 7/6, 10/, 15/, 17/6, 20/, 30/, a 60/
 
 



 Do. in Col. 3. from 4/1, 7/7, 10/1, 15/1, 17/7, 20/2, 30/3, a 60/3
 
 



 Oars per 120
 free
  39/8
  41/3


 Handspikes under 7 feet per 120
 free
   6/8
   6/11


   Do.     above Do. per Do.
 free
  13/4
  13/7


 Masts from 6 to 8 inches diameter
  1/1½
   1/1½
   1/2


   Do. from 8 to 12 Do.
  3/4
   3/4
   3/6


   Do. above 12
  6/8
   6/8
   6/11


 Woods generally (except Yards, Masts & Bowsprits)
 free
 Various
high duties




Indigo
}
free generally



Flaxseed



Snuff per lb. from United States or British Colonies
1/6


Do. from the East Indies       
3/3


Do. from any other place     
2/2



Geo. Hammond

